Citation Nr: 1212576	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, including as secondary to a service-connected hemangioma of the nose, status post lateral rhinotomy and resection of the hemangioma.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for migraines as secondary to the service-connected disability of hemangioma of the nose.

In January 2002, the Veteran and his spouse testified at a hearing at the RO before a Veterans Law Judge of the Board, often and more commonly referred to as a Travel Board hearing.  A copy of the transcript is of record.

In March 2003, the Board denied the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court).  Following and as a result of an April 2004 Joint Motion, the Court issued an Order later in April 2004 vacating the Board's decision and remanding the claim to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  And to comply with that Court Order and Joint Motion, the Board, in turn, remanded the claim in November 2004.

In March 2005, the Veteran's claims file was transferred to the Roanoke, Virginia RO, and in April 2005 the file was transferred to the Huntington, West Virginia RO. 

In an October 2007 decision, the Board again denied the claim, and the Veteran again appealed to the Court.  In a June 2008 Order, the Court granted another Joint Motion that had been filed earlier that month - so again vacated the Board's decision and again remanded the claim for still further development and readjudication.  And in April 2009, the Board in turn again remanded the claim to the RO to comply with the directives of the Joint Motion.


Upon receiving the file back, the Board issued another decision in December 2009 again denying the claim, and the Veteran again appealed to the Court.  The Court since has issued another Order in July 2010, granting another Joint Motion filed earlier that same month, again vacating the Board's decision and again remanding the claim for still further development and readjudication.

In February 2011, the Board requested a medical expert opinion from a neurologist with the Veterans Heath Administration (VHA), and the designee provided this opinion in April 2011.  The Veteran and his attorney were provided a copy of that opinion (including the letter requesting that opinion), and the attorney submitted argument in response in May 2011.

The Board subsequently requested an independent medical expert (IME) opinion from another neurologist in July 2011, and the designee provided the opinion in August 2011.  The Board then provided the Veteran and his attorney a copy of the opinion that same month, and the attorney submitted additional argument in response later in August 2011.

Also in August 2011, there was a Congressional inquiry filed at the RO, which the RO in turn forwarded on to the Board in September 2011.  The Board responded to it in October 2011.

In November 2011 the Board contacted the IME to have him provide clarification of his opinion in an addendum, which he did in December 2011, and in January 2012 the Board in turn provided the Veteran and his attorney a copy of this supplemental IME opinion.  The attorney has not since submitted any additional evidence and/or argument in response.

In February 2012, however, after being informed that the Veteran's Law Judge who had conducted his hearing before the Board was no longer employed at the Board, the Veteran indicated he wants another hearing at the RO before a different Veterans Law Judge who will ultimately decide his appeal.  The Board therefore is again remanding his claim to schedule this additional hearing.



REMAND

As noted above, in January 2002, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  That Veterans Law Judge, however, is no longer employed by the Board - since having retired.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3.  Therefore, in February 2012, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge.  38 C.F.R. § 20.717  In his response that he signed and dated later in February 2012, which the Board received in March 2012, he indicated that he wants another hearing at the RO before another Veterans Law Judge of the Board, so another Travel Board hearing.

Accordingly, his claim again is REMANDED for the following action:

Schedule the Veteran for another Travel Board hearing at the RO in Huntington, West Virginia, at the earliest available opportunity.  Notify him of the date, time, and location of this hearing (he recently has indicated a change of address, so be sure to send this notification letter to his new address).  Put a copy of this letter in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


